                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF OKLAHOMA

CLAYTON DALE NICHOLS,                      )
                                           )
                     Plaintiff,            )
v.                                         )      Case No. CIV-18-161-SPS
                                           )
ANDREW M. SAUL,                            )
Commissioner of the Social                 )
Security Administration, 1                 )
                                           )
                     Defendant.            )

                                      JUDGMENT

       In accordance with the Opinion and Order [Docket No. 16] entered

contemporaneously herewith, the Court hereby renders judgment in favor of the Defendant

and against the Plaintiff pursuant to Fed. R. Civ. P. 58(a).

       IT IS SO ORDERED this 12th day of September, 2019.



                                    ____________________________________
                                    STEVEN P. SHREDER
                                    UNITED STATES MAGISTRATE JUDGE




  1 On June 4, 2019, Andrew M. Saul became the Commissioner of Social Security. In
accordance with Fed. R. Civ. P. 25(d), Mr. Saul is substituted for Nancy A. Berryhill as the
Defendant in this action.
